Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Claim Objections
Claims 4-11 are objected to under 37 CFR 1.75(c) as being in improper form as multiple dependent claims. See MPEP § 608.01(n). Each of claims 4-11 is a multiple dependent claim which depends from another multiple dependent claim. A multiple dependent claim shall not serve as a basis for any other multiple dependent claim. The objection can be overcome by rewriting the claims in correct dependency form.

Claim Rejections - 35 USC § 112, indefiniteness 

	The following is a quotation of 35 U.S.C. 112(b):

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 7- 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 9 recites the word “preferably” or more preferably several times which makes the claim indefinite because it is unclear whether the limitations) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). Furthermore, there is no antecedent basis for the recitation “wherein the initial number of microbes exceeds about 100,000,000 microbes per milliliter” of claim 9, in claim 8.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation disinfection time of 300 seconds, and the claim also recites disinfection time of 15 seconds which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. In the interest of compact prosecution, the examiner interprets claim 9 to be drawn to the method according to claim 8, wherein the disinfection time is less than 300 seconds. Claim 7 is drawn to a solid antimicrobial composition comprising 5 to 30 % weight water. It is unclear how a composition comprising 30% weight water is solid. Appropriate
clarification is required.
Claims 10-11 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claims 10-11 provide for the use of a composition of any one of claims 1 to 7 but, since the claims do not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty (WO 2010/046238, presented in IDS) in view of Yang et al. (US PG Pub. 2012/0034312A).
Chakraborty discloses an antimicrobial composition for personal and cleansing care, see abstract. Chakraborty discloses an antimicrobial composition comprising 0.01 to 5% by weight of thymol, 0.01 to 5% by weight of terpineol and a carrier, see page 4, lines 10-14. The terpineol is preferably selected from alpha-terpineol, beta-terpineol, gamma-terpineol or mixtures thereof, see page 6, lines 22-23.
Chakrabortty teaches that the antimicrobial composition comprises 1 to 80 % surfactant, see (page 8, lines 13-14), wherein the surfactant can be anionic or cationic (page 8, lines 19-20). Chakrabortty teaches that a particularly preferred surfactant is soap, (page 8, lines 22-29) and the most preferable C12-C16 soap (page 8, line 25). 
at the selective concentrations provides a synergistic antimicrobial action (page 11, lines 6-7) and (page 11, lines 4-21). Chakrabortty teaches that the disinfection time is less than 5 minutes (300 seconds). Chakraborty specifically teaches superior antibacterial activity in composition 21A comprising soap with 0.2 % thymol and 0.5 % terpineol, see (Table 5, page 19). The antimicrobial composition comprises a carrier. The carrier is selected from the group consisting of water, oil, solvent, inorganic particulate material, starch and mixtures thereof. The carrier is preferably from 0.1 to 99% by weight of the composition. The antimicrobial composition may be in form of a solid, liquid, gel, paste or soft solid and the carrier may be selected by a person skilled in the art depending on the format of the antimicrobial composition, see 7, lines 9-14.
The amount of thymol overlaps with the claimed amount and thus create case of obviousness because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. MPEP 2144.05 A. Since the art teaches overlapping amounts of thymol, an antimicrobial agent 
While Chakraborty teaches use of isopropyl methyl phenols, the reference does not explicitly teach use of the claimed phenols of claim 1 or the claimed 4-isopropyl-3-methylphenol of claim 2.
Yang teaches treatment of inflammation with and 4-isopropyl-3-methylphenol (IPMP) and further teaches that IPMP is an ingredient with an established safety profile, is known for its antimicrobial properties and is acceptable for oral use from a toxicological and regulatory perspective, see title, abstract and [0004] and claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized 4-isopropyl-3-methylphenol into the antimicrobial composition of Chakraborty et al. One of ordinary skill would have motivated to do so because simple substitution of one antimicrobial phenol (thymol) with another (4-isopropyl-3-methylphenol) would have provided predictable antimicrobial results, see MPEP2143. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612